Citation Nr: 0802282	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran submitted his substantive appeal in August 2005.  
At that time he requested that he be afforded a Travel Board 
hearing.  The veteran was scheduled for his hearing in 
November 2007 and notified of the hearing date in October 
2007.

The veteran failed to report for his hearing.  He has not 
provided good cause for his failure to report, and has not 
requested that his hearing be re-scheduled.  Accordingly, his 
request for a hearing is considered to be withdrawn and the 
Board will conduct its appellate review based on the evidence 
of record.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  There is no current medical diagnosis of PTSD.

2.  The veteran's claimed in-service stressors are not 
related to any claimed participation in combat.  He has not 
been shown to have been in combat with the enemy during 
service.

3.  The occurrence of the veteran's claimed in-service 
stressors is not supported by credible corroborating 
evidence.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110; 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to Service Connection for PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran had active service from 
December 1971 to December 1972.  His discharge papers, DD 
214, reveal that he served in the Air Force.  He received no 
medals or awards that are indicative of combat service, and 
the veteran has never claimed to have engaged in combat.  
Based on this evidence, the Board finds as fact that the 
veteran did not engage in combat with the enemy.

Because the veteran did not engage in combat with the enemy, 
the stressors he claims to have experienced during service 
must be supported by credible supporting evidence that they 
occurred.  The veteran submitted a response to VA's request 
for specific information regarding his PTSD stressors.  He 
claimed that, while in basic training, he fired an M-16 rifle 
which reminded him of his reported experience of accidentally 
shooting his sister when he was 14 years old.  The veteran 
also contended that he saw the dead body of an airman being 
removed from the barracks while in basic training and was 
panicked by a rumor and propaganda class.  After these 
incidents, the veteran contended that he was depressed and 
nervous all of the time.

The veteran has not provided any specific information with 
which VA could attempt to verify his stressors.  However, 
even if the Board conceded that the veteran experienced the 
stressors he claims, which we do not, the preponderance of 
the evidence is against the veteran's claim because there is 
no competent medical evidence of record showing that the 
veteran has a current diagnosis of PTSD.

The veteran's service medical records do not indicate that 
the veteran was treated for any psychiatric symptoms during 
service. A separation examination of the veteran was 
conducted in November 1972 and his psychiatric evaluation was 
"normal" with no abnormalities noted by the examiner.

The first record of any psychiatric disorder is dated in 
September 1983.  At that time, the veteran was diagnosed with 
schizophrenic form disorder during a ten day in-patient stay 
at a VA hospital after a self-inflicted stab wound.

The veteran was afforded a VA Compensation and Pension (C & 
P) psychiatric examination in August 1990.  After 
examination, the veteran was diagnosed with schizophrenia, 
chronic paranoid type, and alcohol dependence.  The examiner 
indicated that the veteran was receiving Social Security 
Administration (SSA) disability benefits due to his 
psychiatric disorder.  

The veteran was afforded a VA C & P general medical 
examination in conjunction with a claim for non-service-
connected pension in September 1995.  After examination, the 
veteran was diagnosed with a history of pancreatitis, 
alcoholism, paranoid schizophrenia, non-insulin-dependent 
diabetes mellitus, hypertension, status post abdominal 
surgery from intestinal blockage, and tobacco addiction.  The 
examiner did not diagnose the veteran with PTSD.

Between September 1983 and September 2003 the veteran was 
consistently treated for and diagnosed with schizophrenia, 
paranoid type.  The veteran was treated as an in-patient in 
November 1986, August to September 1989, November to December 
1989, June 1994, September to October 1995, and May 1997 and 
was diagnosed with schizophrenia each time.  There is no 
record of the veteran ever having been diagnosed with or 
treated for PTSD.

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Except for the 
veteran's statements and claims, there is no competent 
medical evidence which shows that the veteran has a diagnosis 
of PTSD.  The veteran does not have any medical diagnosis of 
PTSD, and there is no competent medical evidence linking any 
current psychiatric disorder to the veteran's active military 
service.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C. § 
1110.  In the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Accordingly, service connection must be denied because there 
is no evidence of a current PTSD disability and there is no 
verifiable stressor.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent evidence that the veteran 
has a current disability of PTSD.  Therefore, the Board finds 
that it has no duty to provide an examination or obtain a 
medical opinion.

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
In this respect, it appears that the veteran's own statements 
and SSA inquiries by the RO reveal that the veteran has been 
receiving SSA disability benefits as early as September 16, 
1983.  However, it also appears from the record that any 
outstanding SSA records pertaining to the veteran's SSA 
disability award would be in regard to the veteran's 
schizophrenia.  In addition, the veteran does not have a 
verifiable in-service stressor upon which service connection 
for PTSD could be granted.  Hence, any outstanding SSA 
records would not assist the veteran in demonstrating 
entitlement to service connection for PTSD 

In this regard, VA is not required to search for evidence, 
which even if obtained, would make no difference in the 
result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  Consequently, further efforts to 
obtain these records are not warranted. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA in-patient and 
out patient treatment records.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for PTSD is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


